Citation Nr: 0902801	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-31 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether the reduction of the rating for postoperative 
residuals of prostate cancer from 100 percent to 60 percent 
was proper.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from February 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

The veteran testified at a videoconference hearing before the 
Board in November 2008; the undersigned Veterans Law Judge 
presided.  

The Board notes that the veteran was represented at his 
hearing by Michael P. Toomey, Attorney at Law.  Although the 
RO has previously requested that Mr. Toomey submit 
appropriate documentation of his representation of the 
veteran - and that request was reiterated at the 
videoconference hearing - the claims file does not reflect 
that he has done so.  

Also, at the hearing, the Mr. Toomey specifically presented 
arguments regarding the issue of the veteran's entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  The record does not indicate that the RO has 
previously considered that issue.  Accordingly, the veteran's 
and Mr. Toomey's statements in this regard are REFERRED to 
the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing, the veteran argued that he could no longer 
work as a truck driver because of his constant urine leakage 
and the resultant need to change absorbent pads up to 13 
times a day.  He also described the profound effect the 
disability had had on his daily life.  In addition, the 
record shows that he has had to undergo numerous urethral 
dilatations due to recurrent strictures as a residual of his 
prostate surgery.  Moreover, private medical records 
submitted by the veteran indicate that he underwent surgery 
in September 2008 for insertion of an inflatable urethral 
sphincter.  The latest record, dated in November 2008, notes 
that the device would remain deactivated until at least 
December 17, 2008.  

The Board believes that the above evidence is sufficient to 
require referral of the case to VA's Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
for consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b). 

Also, another examination should be conducted to determine 
whether the veteran has obtained any benefit from his recent 
surgery.  

Accordingly, the case is REMANDED for the following actions:

1.  After securing the veteran's 
authorization, request up-to-date copies 
of the records of all treatment the 
veteran has received for his service-
connected postoperative residuals of 
prostate cancer.  Associate all records 
received with the claims file.  

2.  After all requested records have been 
received, schedule the veteran for a 
genitourinary examination.  The examiner 
must review the claims file.  The 
examiner's report should set forth in 
detail all current symptoms and clinical 
findings referable to the service-
connected disability, specifically noting 
whether the recently-implanted inflatable 
urethral sphincter has been activated 
and, if so, its degree of success in 
reducing the veteran's urine leakage.  

3.  After the requested development has 
been completed, the RO should again 
consider whether the rating for the 
veteran's service-connected disability 
was properly reduced to 60 percent.  The 
RO should also refer the case to VA's 
Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service, for consideration of an 
extraschedular evaluation commensurate 
with the average earning capacity 
impairment due exclusively to the 
service-connected disability under the 
provisions of 38 C.F.R. § 3.321(b).  If 
the appeal is not granted to the 
veteran's satisfaction, provide him and 
his representative, if any, with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


